DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,608,065 to Bergendahl et al (hereinafter Bergendahl).
Regarding Claim 1, Bergendahl discloses a semiconductor device, comprising:
first and second terminals (24, 46; Fig. 10B) formed on a fin region (12);
a seal layer (30) formed between the first and second terminals, wherein the seal layer comprises a silicon carbide material doped with oxygen (Col. 10 Line 53 – Col. 11 Lin 3); and
an air gap (48, Fig. 10A) surrounded by the seal layer, the fin region, and the first and second terminals.
Regarding Claim 2, Bergendahl discloses the semiconductor device of Claim 1, wherein the first terminal comprises a gate electrode and the second terminal comprises a source/drain (S/D) contact (Fig. 10B).

Regarding Claim 3, Bergendahl discloses the semiconductor device of Claim 2, wherein the first terminal further comprises: 
a gate dielectric layer (20) on a sidewall of the gate electrode; and
a spacer (26) comprising a first portion on a sidewall of the gate dielectric layer and a second portion on a top surface of the fin region.

Regarding Claim 6, Bergendahl discloses the semiconductor device of Claim 1, wherein an oxygen atomic content of the seal layer is between about 30 % and about 55 % (SiOC).

Regarding Claim 7, Bergendahl discloses the semiconductor device of Claim 1, wherein a carbon atomic content of the seal layer is between about 10 % and about 35 % (SiOC).

Regarding Claim 8, Bergendahl discloses the semiconductor device of Claim 1, wherein a silicon atomic content of the seal layer is between about 25 % and about 35 % (SiOC).


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2019/0378909 to Cheng et al (hereinafter Cheng).
Regarding Claim 1, Cheng discloses a semiconductor device, comprising:
first and second terminals (26, 58; Fig. 18) formed on a fin region (10);

an air gap (68) surrounded by the seal layer, the fin region, and the first and second terminals.

Regarding Claim 9, Cheng discloses the semiconductor device of Claim 1, wherein top surfaces of the seal layer, the first terminal, and the second terminal are substantially coplanar (Fig. 18).


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2019/0296123 to Lee et al (hereinafter Lee).
Regarding Claim 1, Lee discloses a semiconductor device, comprising:
first and second terminals (38, 42; Fig. 9) formed on a fin region (10);
a seal layer (46) formed between the first and second terminals, wherein the seal layer comprises a silicon carbide material doped with oxygen [0059]; and
an air gap (44) surrounded by the seal layer, the fin region, and the first and second terminals.

Regarding Claim 2, Lee discloses the semiconductor device of Claim 1, wherein the first terminal comprises a gate electrode [0028] and the second terminal comprises a source/drain (S/D) contact [0053].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 re rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 2 above and in further view of US Patent No. 10,832,962 to Cheng et al (hereinafter Cheng’962).
Regarding Claim 3, Lee discloses the semiconductor device of Claim 2, wherein the first terminal further comprises: 
a gate dielectric layer on a sidewall of the gate electrode (not pictured, see below); and
a spacer (22) comprising a first portion on a sidewall of the gate dielectric layer and a second portion on a top surface of the fin region.

Lee does not explicitly disclose the use of a gate dielectric material.
Cheng’962 discloses a replacement gate process wherein a sacrificial gate (Fig. 2; 105, 106) is replaced by a gate structure including a gate dielectric (113, Fig. 3) on a bottom and sidewall of a gate conductor (115).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the gate structure of Lee to include a gate dielectric on a bottom and side surface of the gate conductor. Lee does not disclose the gate structure to be Schottky gate or other metal on semiconductor configuration. It is common in the art for simple elements, such as gate dielectrics, to be left out of disclosures and be implied by terminology such as “functional gate structure” as utilized in Lee. Forming a U-shaped gate dielectric structure would have been obvious for numerous reasons such as further insulating the gate electrode from closely neighboring contacts and/or to provide adhesion for sidewall spacers to be formed on without degradation of the gate conductor material.  
Regarding Claim 4, the combination of Lee and Cheng’962 makes obvious the semiconductor device of Claim 3, wherein the air gap is in physical contact with the first and second portions of the spacer (Fig. 9; Lee).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires a density of the seal layer is between about 2.0 g/cm.sup.3 and about 3.2 g/cm.sup.3. SiOC typically has a density of 1.5-1.95 g/cm.sup.3. There is no suggestion in the references to dope, or otherwise modify, the material to be denser than that more typical range.

Claim 10 requires a self-aligned contact (SAC) on the first terminal, wherein the SAC comprises the silicon carbide material doped with oxygen and has a top surface that is substantially coplanar with a top surface of the seal layer. The references do not disclose, or suggest, forming a gate contact made from the same material as the seal layer.

Claim 11 recites inter alia a semiconductor device, comprising:
…a self-aligned contact (SAC) formed on the gate electrode and comprising a silicon carbide material doped with oxygen; 
a source/drain (S/D) contact;
a seal layer comprising the silicon carbide material doped with oxygen, wherein the seal layer further comprises:

a second portion on top surfaces of the SAC and the S/D contact; and 
an air gap surrounded by the seal layer, the fin region, the gate electrode, and the S/D contact.

Similarly to Claim 10, the references of record do not disclose, or suggest, forming a gate contact made from the same material as a sealing layer for an air gap proximate to the gate structure. Claims 12-15 depend on Claim 11 and are allowable for at least the reasons above.

Claim 16 discloses a method for forming a semiconductor device, comprising:
forming an opening over a top surface of a substrate and between first and second terminals of the semiconductor device; and
forming a silicon carbide material, comprising:
depositing a first portion of the silicon carbide material in the opening and between the first and second terminals;
depositing a second portion of the silicon carbide material on top surfaces of the first and second terminals, wherein a pocket of air is entrapped in the opening surrounded by the silicon carbide material, the first and second terminals, and the substrate; and
performing an oxygen anneal process on the deposited first and second portions of the silicon carbide material.

While the references of record arrive at embodiments similar to that claimed by Applicant, the references do not arrive at such a device by a method as detailed by Applicant. A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 17-20 depend on Claim 16 and are allowable for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818